Citation Nr: 1449619	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative arthritis of the right wrist, rated as noncompensable prior to July 28, 2010, and as 10 percent disabling thereafter.

2.  Entitlement to an increased initial rating for degenerative arthritis of the left wrist, rated as noncompensable prior to July 28, 2010, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1988, from November 1992 to November 1996, and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted noncompensable ratings for degenerative arthritis of the left and right wrists.

In a November 2011 supplemental statement of the case (SSOC), the RO increased the disability ratings for the Veteran's degenerative arthritis of the left and right wrists to 10 percent each from July 28, 2010.  As those increases did not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, pursuant to correspondence the Veteran submitted in response to the RO's November 2011 SSOC, the RO improperly recharacterized the issues on appeal as entitlement to effective dates prior to July 28, 2010 for the 10 percent ratings for the Veteran's left and right wrist disabilities, and as entitlement to ratings in excess of 10 percent for those disabilities after July 28, 2010.  The Board is in turn recharacterizing the issues-to entitlement to initial compensable evaluations for service-connected degenerative arthritis of the left and right wrists prior to July 28, 2010, and to ratings in excess of 10 percent thereafter-in order to accurately reflect the continuing nature of the Veteran's appeal of his initially assigned disability ratings.  Id.

In February 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's degenerative arthritis of the right wrist has been manifested by painful motion; ankylosis of the right wrist has not been demonstrated.

2.  For the entire period under review, the Veteran's degenerative arthritis of the left wrist has been manifested by painful motion; ankylosis of the left wrist has not been demonstrated.


CONCLUSIONS OF LAW

1.  From December 5, 2008 to July 28, 2010, the criteria for an evaluation of 10 percent, but no higher, for degenerative arthritis of the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2014).

2.  From July 28, 2010, the criteria for an evaluation in excess of 10 percent for degenerative arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2014).

3.  From December 5, 2008, the criteria for an evaluation of 10 percent, but no higher, for degenerative arthritis of the left wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2014).

4.  From July 28, 2010, the criteria for an evaluation in excess of 10 percent for degenerative arthritis of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veteran's claims of entitlement to higher ratings for degenerative arthritis of his right and left wrists arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and a VA examination report.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to symptoms and severity of his disabilities, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran seeks higher disability ratings for his service-connected degenerative arthritis of the left and right wrists, both rated as noncompensable prior to July 28, 2010, and as 10 percent disabling thereafter.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).  Under Diagnostic Code 5214, a rating of 30 percent for the major wrist or 20 percent for the minor wrist is warranted for favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion; 40 percent for the major wrist or 30 percent for the minor wrist is warranted for ankylosis in any other position, except favorable; and a maximum 50 percent rating for the major wrist or a 40 percent rating for the minor wrist is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the major or minor wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon review of the evidence of record, the Board finds that the Veteran is entitled to 10 percent disability ratings, but no higher, for both his left and right wrist disabilities throughout the time period under review.  

The Veteran was granted 10 percent ratings for both his left and right wrist disabilities from July 28, 2010 under Diagnostic Code 5003-5215, based on his report of painful motion during VA treatment that month.  However, August 2010 treatment records documented the Veteran's report of a five-year history of wrist pain, and the Veteran testified during his February 2013 hearing that he had experienced the same severity of symptoms throughout the time period under review, with his current wrist pain beginning well before it was noted by the July 2010 care provider.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for painful motion for each wrist from December 5, 2008 is, therefore, appropriate.  38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5003 (providing for a 10 percent rating for each major joint affected by limitation of motion, to include satisfactory evidence of painful motion).

However, at no point during the course of the claim is the Veteran entitled to ratings higher than 10 percent for his wrist disabilities.  Diagnostic Code 5215 does not provide for a rating in excess of 10 percent, and ankylosis of the wrist is necessary to warrant a higher rating under Diagnostic Code 5214.  38 C.F.R. § 4.71a.  The Veteran has not, at any point, demonstrated ankylosis of either wrist.  Indeed, a July 2011 VA examiner specifically noted that there was no ankylosis in either of the Veteran's wrists and, during his hearing, the Veteran stated that his wrists did not freeze in any direction to the point that he was unable to bend them.  Moreover, in January 2013, a private examiner reported flexion and extension with some crepitation in both of the Veteran's wrists, indicating that the Veteran still had motion in both wrists at that time.

The Board notes that it has considered the Veteran's statements regarding the difficulty he experiences performing activities such as bathing, dressing, brushing his teeth and hair, picking up items, shaking hands, driving, and throwing balls, as well as his subjective symptoms, including pain, swelling, and stiffness, when determining what disability ratings are appropriate.  However, the Board concludes that the medical findings are of greater probative value than the Veteran's lay allegations regarding the severity of his wrist disabilities, and finds that the 10 percent rating for each wrist adequately addresses his symptomatology.

In short, as the most probative evidence indicates the Veteran does not have ankylosis in either of his wrists, a rating higher than 10 percent for either wrist is not appropriate under the applicable diagnostic codes.

The Board has also considered whether referral for extraschedular consideration is warranted for the time period on appeal.  The Court has set out a three-part test,  based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such   as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.

However, to the extent that the Veteran has argued the rating criteria are inadequate to address his symptomatology, the Board notes that he has not been hospitalized for his service-connected wrist disabilities.  Additionally, there is no indication    that his wrist disabilities have objectively caused marked interference with his employment.  Indeed, the record reflects that the difficulty he has experienced performing work duties such as typing and writing has been addressed by his employer through provision of voice recognition software.  In short, even if the rating criteria were found inadequate, the evidence does not reflect exceptional or unusual factors that would warrant referral of the claim for extraschedular consideration.

Finally, the Board acknowledges that the Veteran, in November 2011, submitted correspondence asserting that the effective dates of the awards for his service-connected left and right wrist disabilities should have been September 2008.  However, in Rudd v. Nicholson, the Court held that a VA claimant may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.  Here, although the Veteran did appeal the initial July 2010 award of a noncompensable rating for his left and right wrist disabilities, he did not indicate disagreement with the December 2008 effective dates established for those disabilities until his 2011 correspondence.  Thus, to the extent his November 2011 statements asserted entitlement to September 2008 effective dates for the awards of service connection, those statements constituted a freestanding claim for an earlier effective date that VA has no authority to address.  Id.  As such, no further action is warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but, to the extent the Veteran's claims have been denied, finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

From December 5, 2008 to July 28, 2010, an evaluation of 10 percent, but no higher, for degenerative arthritis of the right wrist is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From July 28, 2010, an evaluation in excess of 10 percent for degenerative arthritis of the right wrist is denied.

From December 5, 2008 to July 28, 2010, an evaluation of 10 percent, but no higher, for degenerative arthritis of the left wrist is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From July 28, 2010, an evaluation in excess of 10 percent for degenerative arthritis of the left wrist is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


